Per Curiam.
The contract provides that the work to be done was to be paid for every two weeks, as the work progressed. The action was to recover $2,000, the contract price. Upon the proofs the plaintiff may not have been entitled to recover this sum; but it does not follow, where the contract price was payable in installments every two weeks, as the work• progressed, that the plaintiff was entitled to recover nothing. The trial judge dismissed the complaint, but the'printed case fails to show the ground- upon wrhich the dismissal w7as granted. The defects in the plaintiff’s proofs ought to have been specifically pointed out, that the plaintiff might have supplied the deficiencies. Devoe v. Brandt, 58 Barb. 493; Newton v. Harris, 6 N. Y. 345; Binsse v. Wood, 37 N. Y. 526. Upon the record, as it stands, the judgment appealed from must be reversed, and a new trial ordered, w7ith costs to abide the event.